DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a CON of 14/387,533 09/23/2014, now abandoned; 14/387,533 is a 371 of PCT/US2013/033751 03/25/2013; PCT/US2013/033751 claims priority to 61/615,082 03/23/2012. 
This application has published as US US20190255051A1.

Status of the Claims
Claim(s) 1 and 4-30 is/are pending in this application.  
Claims 1, 4, 5, 8, 9, 12-20, 22 and 24-30 are under examination, as being directed to tucatinib1, aka ARRY-380, CAS Number 937263-43-9

    PNG
    media_image1.png
    162
    343
    media_image1.png
    Greyscale
 and a second compound, trastuzumab. 
Claims 6, 7, 10, 11, 21 and 23 are withdrawn as being directed to a non-elected species (capecitabine). 

Information Disclosure Statements
	The information disclosure statement(s) (IDSs) submitted on Dec 28, 2020 and Feb 19, 2021 have/has been considered by the Examiner. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97. Enclosed with this Office Action is a return-copy of the PTO-1449 Forms with the Examiner's initials and signature indicating those references that have been considered.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4, 5, 8, 9, 12-20, 22 and 24-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2007 059257, 
	as evidenced by Walpole et al. BMC Public Health 2012, 12:439. 
breast cancer with brain metastases, comprising administering to the patient a therapeutically effective amount of tucatinib, aka ARRY-380

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
	Regarding claim 1 and the limitation of the claimed compound, ARRY-380 to treat ErB2 cancers, WO 257 teaches the ARRY-380 at example 11, paragraph 440 (reproduced below).

    PNG
    media_image3.png
    246
    607
    media_image3.png
    Greyscale

	WO 257 teaches that compounds of its invention (including ARRY-380, i.e. Example 11), are compounds of formula I, that are type I tyrosine kinase inhibitors (see claim 1, abstract and paragraph 7), where such compounds are useful for inhibiting type I kinases including ErbB2 (HER2), see paragraphs 44, etc. 
	WO 257 teaches that inhibitors of ErbB2 signaling pathway have demonstrated clinical efficacy in cancer treatment, see paragraph 6. 

	Further, WO 257 teaches treatment of various cancers including breast, CNS and brain cancers among others, see paragraph 336.
	While WO 257 teaches ARRY-380 as a specific and a preferred embodiment of its type I kinase inhibitors (ErbB2 (HER2) inhibitors), it does not necessarily exemplify a working example of such used to treat brain metastases in a patient suffering from ErbB2 positive breast cancer with brain metastases.  However, one of ordinary skill in the art would have a reasonable expectation of success in treating brain metastases in a patient suffering from ErbB2 positive cancer, as noted above. This is because WO 257 exemplifies ARRY-380 as a preferred embodiment of an ErbB2 inhibitor and further teaches the treatment of breast cancer among others, where ErbB2 over overexpression is correlated with metastasis. 
	The rationale to support a finding of obviousness are the combination of prior art elements (ARRY-380 as a preferred embodiment) according to known methods (treating ErbB2 positive cancers, known to metastasize and treating breast cancers) to predictably arrive at the claimed invention.	 
	Regarding claims 4, 5, 8 and 9, that disclose administration of another therapeutic agent, such as trastuzumab (HERCEPTINTM), WO 257 teaches combinations of its drugs of formula I (including ARRY-380) with trastuzumab, see paragraph 353. 

	Regarding claims 14-17 and 26-30, wherein the oral dosage form of ARRY-380 is administered from about 100 mg to about 1600 mg per day, 
	WO 267 teaches its compounds are administered via oral dosing, see multiple teachings including paragraph 366. WO 257 teaches doses of its compounds are administered between about 0.001 mg/kg of body weight to about 60 mg/kg of body weight per day, see paragraph 390. In another embodiment, administration occurs in an amount between 0.5 mg/kg of body weight to about 40 mg/kg of body weight per day, see paragraph 390.
	Given that the average weight of adult humans around the world range from 57.7 kg to 80.7 kg (see Walpole Table 3, page 3 of 6), where such adult has a weight of 60 kg and would be dosed at concentration of 4 mg/kg (as per WO 257), such patient would receive a total 240 mg of drug, a dose that falls within the claimed range of 100 mg to 1600 mg. 
	It is noted that Walpole is cited for its evidentiary value (proof of a scientific truism, average weight of adult humans) and therefore not subject to the requirement it predate the invention’s earliest priority as prior art, see MPEP 2124 and Examiner’s response to the Attorney arguments below.
	Further, it would be routine for one of ordinary skill in the art to optimize the dose concentrations of WO 257 to arrive at the various doses recited by claims 14-17 and 26-30. 

	Further, WO 257 teaches treatment of various cancers including breast, CNS and brain cancers among others, see paragraph 336.
	While WO 257 teaches ARRY-380 as a specific example, and a preferred embodiment of its type I kinase inhibitors, including ErbB2 (HER2) inhibitors, it does not necessarily exemplify a working example of such used to treat brain metastases in a patient suffering from ErbB2 positive breast cancer with brain metastases.  However, one of ordinary skill in the art would have a reasonable expectation of success in treating brain metastases in a patient suffering from ErbB2 positive cancer, as noted above, WO 257 exemplifies ARRY-380 as a preferred embodiment of an ErbB2 inhibitor and further teaches the treatment of breast cancer among others. 
	The rationale to support a finding of obviousness are the combination of prior art elements (ARRY-380 as a preferred embodiment) according to known methods (treating ErbB2 positive cancers, known to metastasize and treating breast and CNS cancers) to predictably arrive at the claimed invention.
	Regarding claims 20 and 22 that disclose administration of another therapeutic agent, WO ‘257 discloses its compounds of formula I are used in combination with other known therapeutic agents, see paragraph 14. See also paragraphs 346-364.
	Regarding claims 24 and 25 wherein the patients were previously treated for breast cancer, WO 257 teaches that patients that can be treated with its claimed 
	Additionally, WO 257 teaches that compounds of the claimed invention will be combined to produce a dosage form that will depend upon the subject treated, severity of the disorder or condition, rate of administration, the disposition of the compound and the discretion of the prescribing physician, see paragraph 390. While not expressly reciting that the patient has been previously treated, it would be routine for the skilled physician to do so as a patient diagnosed with breast cancer could have been previously treated at the physician’s discretion.
	Therefore, the invention as a whole was prima facie obvious at the time it was invented.

Response to Arguments
Applicant's arguments filed Dec 28, 2020 have been fully considered but they are not persuasive. The Attorney response argues that Walpole et al. was published on 18 June 2012 (see Walpole et al. at page 6 of 6). The instant application claims priority from and the instant claims are fully supported by United States Provisional Application Number 61/615,082, filed 23 March 2012. Accordingly, Walpole et al. was not published before the invention by the applicant. 
	In response, it is noted that Walpole is cited for its evidentiary value (proof of a scientific truism, average weight of adult humans) and therefore not subject to the 2 Accordingly, Walpole is properly applied in the obviousness rejection.
	The Attorney response argues that Examiner has failed to establish that the claims are prima facie obvious; the cited documents would not have provided one skilled in the art with a reasonable expectation that the claimed methods would have been operative. More specifically, the response argues that WO ‘257 does not exemplify a working example as per claims 1 and 18. 
	In response, one of ordinary skill in the art would have a reasonable expectation of success in treating brain metastases in a patient suffering from ErbB2 positive cancer, as noted above, WO 257 exemplifies ARRY-380 as a preferred embodiment of an ErbB2 inhibitor and further teaches the treatment of breast cancer among others. 
	The rationale to support a finding of obviousness are the combination of prior art elements (ARRY-380 as a preferred embodiment) according to known methods (treating ErbB2 positive cancers, known to metastasize and treating breast and CNS cancers) to predictably arrive at the claimed invention.
	The Attorney response argues that if the Examiner has met the burden required to establish a prima facie case of obviousness over WO '257 as evidenced by Walpole et al., arguendo, the materials included in the Information Disclosure Statement filed herewith demonstrate that the instantly claimed methods provide unexpected beneficial results that render the claimed methods nonobvious.
	The Attorney points to a first set of data and reference “Breakthrough Therapy Designation”, ASCO reporting on the FDA break through  designation (2020) of a triple therapy of tucatinib (generic name of the compound of claim 1), in combination with trastuzumab (as elected by Applicant) and capecitabine (non-elected subject matter).3
	A second series of data and references is also noted, “Priority Review”, for said triple therapy of receiving a designation from the FDA as receiving priority review for treatment of patients with locally advanced or metastatic HER2-positive breast cancer (including those with brain metastases, as claimed by Applicant).4 
	In response, the demonstration of unexpected results to overcome the prima facie case of obviousness requires 1) a comparison to the closest prior art and 2) where such comparison is commensurate in scope to the claimed invention, see MPEP 716.02(d) and 716.02(e).
	Pending claim 1 is directed to the treatment of HER2/ERB2 breast cancer associated with brain metastases with tucatinib. Claims 4, 5, 8 and 9 are directed to a combination of tucatinib with trastuzumab. Unexpected results to support the patentability of these claims would be monotherapy with tucatinib, or dual therapy with tucatinib and trastuzumab.  

	An amendment of claim 1 to be directed to a triple therapy of tucatinib, in combination with trastuzumab and capecitabine, may be allowable, as the references and data noted by the Attorney response would possibly be persuasive in supporting the patentability of a triple therapy claim 1. 
	Additionally, the Attorney response argues that its data and references, including the Lin reference,5 addresses a long felt need as noted in the specification (secondary considerations), sufficient to rebut and overcome the prima facie case of obviousness. 
	More particularly, the Attorney response argues that (1) there was a persistent need that was recognized by ordinarily skilled artisans; and (2) the long-felt need had not been satisfied by another before Appellants' invention. Additionally, the instant application provides direct data demonstrating that (3) the invention satisfies the long-felt need. (see Lin article)
	In response, it is noted that the Declaration under 37 CFR 1.132 filed Dec 30, 2020 is insufficient to overcome the rejection of claims 1, 4, 5, 8, 9, 12-20, 22 and 24-30 based upon the obviousness rejection over WO ‘257 as evidenced by as set forth in the last Office action because:


New Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4, 5, 8, 9, 12-20, 22 and 24-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 197-206 of copending Application No. 16169937 in view of WO 2007 059257, as evidenced by Walpole et al. BMC Public Health 2012, 12:439.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The contents and disclosure of claims 1, 4, 5, 8, 9, 12-20, 22 and 24-30 are discussed above and hereby incorporated herein.  

Regarding the treatment of brain metastases associated with ErbB2 cancers, WO 257 teaches that ErbB2 overexpression has been correlated with poor prognosis in human cancer, including metastasis and early relapse, see paragraph 4. 
	Further, WO 257 teaches treatment of various cancers including breast, CNS and brain cancers among others, see paragraph 336.
	While WO 257 teaches ARRY-380 as a specific example, and a preferred embodiment of its type I kinase inhibitors (ErbB2 (HER2) inhibitors), it does not necessarily exemplify a working example of such used to treat brain metastases in a patient suffering from ErbB2 positive breast cancer with brain metastases.  However, one of ordinary skill in the art would have a reasonable expectation of success in treating brain metastases in a patient suffering from ErbB2 positive cancer, as noted above. This is because WO 257 exemplifies ARRY-380 as a preferred embodiment of an ErbB2 inhibitor and further teaches the treatment of breast cancer among others, where ErbB2 over overexpression is correlated with metastasis. 
	The rationale to support a finding of obviousness are the combination of prior art elements (ARRY-380 as a preferred embodiment) according to known methods 
	Further, regarding the claimed oral doses of ARRY-380, the combination of WO ‘257 and Walpole disclose a total dose of 240 mg, where the patient weight 60 kg and the dose concentration is 4 mg/kg, see paragraphs 366 and 390 of WO 257, and Table 3 of Walpole. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards, with overlapping, if not identical scope.  
As such, the pending claims of the instant application are obvious in view of the cited art. 

Claims 1, 4, 5, 8, 9, 12-20, 22 and 24-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 23 of US Patent 9457093 B2 in view of WO 2007 059257, as evidenced by Walpole et al. BMC Public Health 2012, 12:439.
The contents and disclosure of claims 1, 4, 5, 8, 9, 12-20, 22 and 24-30 are discussed above and hereby incorporated herein.  
US Patent 9457093 B2 generally claims a pharmaceutical composition comprising ARRY-380 for the treatment of ErbB2 positive breast cancer (see claim 23) and so forth, with overlapping, if not identical scope.  
Regarding the treatment of brain metastases associated with ErbB2 cancers, WO 257 teaches that ErbB2 overexpression has been correlated with poor prognosis in human cancer, including metastasis and early relapse, see paragraph 4. 

	While WO 257 teaches ARRY-380 as a specific example, and a preferred embodiment of its type I kinase inhibitors (ErbB2 (HER2) inhibitors), it does not necessarily exemplify a working example of such used to treat brain metastases in a patient suffering from ErbB2 positive breast cancer with brain metastases.  However, one of ordinary skill in the art would have a reasonable expectation of success in treating brain metastases in a patient suffering from ErbB2 positive cancer, as noted above. This is because WO 257 exemplifies ARRY-380 as a preferred embodiment of an ErbB2 inhibitor and further teaches the treatment of breast cancer among others, where ErbB2 over overexpression is correlated with metastasis. 
	The rationale to support a finding of obviousness are the combination of prior art elements (ARRY-380 as a preferred embodiment) according to known methods (treating ErbB2 positive cancers, known to metastasize and treating breast cancers) to predictably arrive at the claimed invention.
	Further, regarding the claimed oral doses of ARRY-380, the combination of WO ‘257 and Walpole disclose a total dose of 240 mg, where the patient weight 60 kg and the dose concentration is 4 mg/kg, see paragraphs 366 and 390 of WO 257, and Table 3 of Walpole. 
As such, the pending claims of the instant application are obvious in view of the cited art. 

Claims 1, 4, 5, 8, 9, 12-20, 22 and 24-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent 9889134 B2 in view of WO 2007 059257, as evidenced by Walpole et al. BMC Public Health 2012, 12:439.
The contents and disclosure of claims 1, 4, 5, 8, 9, 12-20, 22 and 24-30 are discussed above and hereby incorporated herein.  
US Patent 9889134 generally claims crystalline forms of ARRY-380 used to treat (hyperproliferative cancers), such as breast and brain cancers, alone or in combination with other agents, where the cancer is ErbB2, see claims 1-16.  
Regarding the treatment of brain metastases associated with ErbB2 cancers, WO 257 teaches that ErbB2 overexpression has been correlated with poor prognosis in human cancer, including metastasis and early relapse, see paragraph 4. 
	Further, WO 257 teaches treatment of various cancers including breast, CNS and brain cancers among others, see paragraph 336.
	While WO 257 teaches ARRY-380 as a specific example, and a preferred embodiment of its type I kinase inhibitors (ErbB2 (HER2) inhibitors), it does not necessarily exemplify a working example of such used to treat brain metastases in a patient suffering from ErbB2 positive breast cancer with brain metastases.  However, one of ordinary skill in the art would have a reasonable expectation of success in treating brain metastases in a patient suffering from ErbB2 positive cancer, as noted above. This is because WO 257 exemplifies ARRY-380 as a preferred embodiment of an ErbB2 inhibitor and further teaches the treatment of breast cancer among others, where ErbB2 over overexpression is correlated with metastasis. 

	Further, regarding the claimed oral doses of ARRY-380, the combination of WO ‘257 and Walpole disclose a total dose of 240 mg, where the patient weight 60 kg and the dose concentration is 4 mg/kg, see paragraphs 366 and 390 of WO 257, and Table 3 of Walpole. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards, with overlapping, if not identical scope.  
As such, the pending claims of the instant application are obvious in view of the cited art. 

Claims 1, 4, 5, 8, 9, 12-20, 22 and 24-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 23 of US Patent 10143692 B2 in view of WO 2007 059257, as evidenced by Walpole et al. BMC Public Health 2012, 12:439.
The contents and disclosure of claims 1, 4, 5, 8, 9, 12-20, 22 and 24-30 are discussed above and hereby incorporated herein.  
US Patent 10143692 generally claims method of treating a disease or disorder modulated by ErbB2, comprising administering to a mammal in need of such treatment an effective amount of a crystalline polymorph of N4-(4-([1,2,4]triazolo[1,5-a]pyridin-7-
Regarding the treatment of brain metastases associated with ErbB2 cancers, WO 257 teaches that ErbB2 overexpression has been correlated with poor prognosis in human cancer, including metastasis and early relapse, see paragraph 4. 
	Further, WO 257 teaches treatment of various cancers including breast, CNS and brain cancers among others, see paragraph 336.
	While WO 257 teaches ARRY-380 as a specific example, and a preferred embodiment of its type I kinase inhibitors (ErbB2 (HER2) inhibitors), it does not necessarily exemplify a working example of such used to treat brain metastases in a patient suffering from ErbB2 positive breast cancer with brain metastases.  However, one of ordinary skill in the art would have a reasonable expectation of success in treating brain metastases in a patient suffering from ErbB2 positive cancer, as noted above. This is because WO 257 exemplifies ARRY-380 as a preferred embodiment of an ErbB2 inhibitor and further teaches the treatment of breast cancer among others, where ErbB2 over overexpression is correlated with metastasis. 
	The rationale to support a finding of obviousness are the combination of prior art elements (ARRY-380 as a preferred embodiment) according to known methods 
	Further, regarding the claimed oral doses of ARRY-380, the combination of WO ‘257 and Walpole disclose a total dose of 240 mg, where the patient weight 60 kg and the dose concentration is 4 mg/kg, see paragraphs 366 and 390 of WO 257, and Table 3 of Walpole. 
The diseases treated include ErbB2+ breast cancer, in combination with other therapeutic agents, see claims 2-5.
As such, the pending claims of the instant application are obvious in view of the cited art. 

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response argues applicant will consider filing terminal disclaimers over the cited documents if otherwise patentable subject matter is identified. The Attorney response argues applicant requests that the Examiner reconsider these double patenting rejections in light of the arguments regarding WO '257 provided above and given that Walpole et al. cannot be cited against the instant claims.
In response, as noted above, the arguments regarding Walpole are not persuasive and therefore, these double patenting rejections are in place.

Conclusion
In summary, no claims are allowed.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 N4-( 4-([1,2,4]triazolo[l,5-a]pyridin-7-yloxy)-3-methylphenyl)-N6-( 4,4-dimethyl-4,5-dihydrooxazol-2-yl)quinazoline-4,6-diamine as recited in claim 1
        2 MPEP 2124 Exception to the Rule That the Reference Must be Prior Art [R-10.2019]
        IN SOME CIRCUMSTANCES A FACTUAL REFERENCE NEED NOT ANTEDATE THE FILING DATE
        In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. Here, Walpole is cited only for the purposes of scientific truism the average weight of adult humans, around the world.
        3 "ascopost.com/issues/j anuary-25-2020/f da-grants-breakthroughtherapy-
        designation-to-tucatinib-in-combination-therapy-for-her2-positive-breast-cancer" 2020, 3 pages, submitted via IDS 
        
        4 See healio.com/news/hematology-oncology/20200213/fda-grants-priority-review-totucatinib-for-her2positive-breast-cancer; 2020; 2 pages, submitted herewith). The FDA priority review granted, in part, on data from a HER2CLIMB study, that had been presented at the San Antonio Breast Cancer Symposium (Healio at page 1). This data was also later published by MURTHY, R, et al., "Tucatinib, Trastuzumab, and Capecitabine for HER2-Postive Metastatic Breast Cancer", The New England Journal of Medicine, 2020, 382(7), 597-609 (submitted via IDS)
        
        .
        5 (see Lin, N.U., et al., J Clin. Oneal., 2020, 38, 2610-2619 - page 2611, column 2).